Order entered January 16, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00546-CR
                                       No. 05-13-00547-CR

                            EDGAR ALBERTO ROMO, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                   Trial Court Cause Nos. 199-82866-2012, 199-81976-2011

                                             ORDER
       The Court REINSTATES the appeals.

       On December 19, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeals; (2) appellant is not indigent and is represented by retained counsel; (3)

counsel’s explanation for the delay in filing appellant’s brief is his workload; and (4) counsel

told the trial court the brief would be filed on January 15, 2014.

       We have not yet received appellant’s brief. Accordingly, we ORDER appellant to file his

brief within FIFTEEN DAYS of the date of this order. If the brief is not filed within the time
specified, the Court will, without further notice, submit the appeals without briefs. See Tex. R.

App. P. 38.8(b).

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                    /s/    DAVID EVANS
                                                           JUSTICE